3By CíIAIlíh'JMM', - Jfiwlge.
There are favorable circumstances in this case, and there is a presumption, that the prisoner has only been guilty of manslaughter, and therefore, supported as I am, by numerous authorities, which, under a similar combination of circumstances, have admitted to bail.
It is ordered, that the prisoner be discharged upon his entering into recognizance before the Clerk of this Court, himself in two thousand dollars, and two good securities to be approved of by .the Court in two thousand dollars each, .to answer to such bill of indictment as may be preferred against him during the present term.